Citation Nr: 0943543	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for an allergic sinus 
disorder.  

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served in the Army National Guard, to include 
periods of active duty for training (ACDUTRA) from March 3 to 
July 29, 1994; June 1 to June 15, 1996; from June 12 to June 
26, 1999, and from June 15 to June 29, 2002.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from May 2004 and February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The May 2004 rating decision denied the Veteran's claims of 
service connection for PFB, bilateral pes planus, and 
hypertension.  The February 2006 rating decision denied the 
claim of service connection for an allergic sinus condition.  

In July 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  At the 
hearing, the Veteran raised the issue of an increased rating 
for the service-connected left ankle disability.  

The case was remanded to the RO by the Board in August 2007 
for additional development and adjudicative action.  In the 
remand, the Board addressed the Veteran's inferred claim for 
an increased rating for the service-connected left ankle 
disability in the Introduction Section, and referred the 
matter for appropriate action.  As the case was sent to the 
Appeals Management Center (AMC) on remand, and not the RO, 
the matter is once again referred to the RO for appropriate 
action.  

The issue of service connection for PFB is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's 
allergic sinus disorder had its onset during a period of 
ACDUTRA.

2.  It is at least as likely as not that the Veteran's 
bilateral pes planus had its onset during a period of 
ACDUTRA.

3.  It is at least as likely as not that the Veteran's 
hypertension had its onset during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to service connection for an allergic sinus 
condition have been met. 38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 
(2009).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to service connection for bilateral pes 
planus have been met. 38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 
(2009).

3.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to service connection for hypertension have 
been met. 38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
allergic sinus condition, bilateral pes planus and 
hypertension, which constitute complete grants of the 
benefits sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes 
full-time duty performed by members of the National Guard of 
any State.  38 C.F.R. § 3.6(c)(3).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Allergic Sinus Disorder

The Veteran contends that he developed an allergic sinus 
condition during a period of ACDUTRA.  

Service treatment records show that the Veteran was treated 
for allergic rhinitis on June 25, 2002, during a period of 
ACDUTRA.  There is no indication that the Veteran's allergic 
rhinitis pre-dated his initial period of ACDUTRA from March 
1994 to July 1994, or that the Veteran sought treatment for 
allergic rhinitis at any time prior to the period of ACDUTRA 
that commenced in June 2002.  The record does show that the 
Veteran underwent allergy testing in 2001; however, that 
testing appears to have been undertaken to determine the 
origin of the Veteran's skin irritations, and there is no 
indication that the Veteran was complaining of any type of 
allergic rhinitis or sinusitis at that time.

According to the Veteran's October 1993 pre-induction 
screening, there were no complaints, findings or diagnosis of 
sinusitis or allergic rhinitis.  

According to the Veteran, his allergic sinus/rhinitis 
condition began during a period of ACDUTRA in June 2002 when 
he was exposed to excessive dust and other pollutants in his 
barracks and work station.  On a VA Form 9, received at the 
RO in August 2006, the Veteran explained that his allergy 
symptoms began while he was at his two week summer camp at 
Fort Chaffee, because the sleeping quarters and work 
environment was not suitable for living or working.  The 
Veteran reported that there was animal waste and dust 
everywhere, and that he was forced to live and work in old 
abandoned buildings.  The Veteran also reported that his 
allergy condition, which began during this period of ACDUTRA, 
remained essentially continuous and chronic since that time.  

The Veteran reported the same details regarding the onset of 
his allergy symptoms at his video conference hearing in June 
2007.  

The service treatment records confirm that the Veteran sought 
treatment for allergy symptoms on June 25, 2002, during a 
period of ACDUTRA.  The assessment was allergic rhinitis, and 
Allegra D was prescribed for allergies.  He was returned to 
full duty.  Then, he began to get increasingly more frequent 
and severe headaches, for which he sought treatment in July 
2002, just after this period of ACDUTRA ended.  

Subsequent VA records show that the Veteran continued to use 
allergy medications, and in July and August 2002, his nasal 
saline-diltiazem was increased to 300 mg per day.  A December 
2003 medication notation indicated that the Veteran was 
prescribed flunisolide 25 MCG/spray 200D, to be inhaled in 
each nostril twice daily.  In addition, the Veteran was 
prescribed a .65% sodium chloride nasal spray solution to 
spray in each nostril twice daily.

The Veteran also submitted a lay statement from a fellow 
soldier who served with him during his period of ACDUTRA in 
June 2002.  The soldier witnessed that the Veteran develop a 
serious headache and sneezing once they had arrived at the 
two-week location for duty.  The fellow soldier also 
described the location as being old, abandoned and run down 
covered with rat and bird waste and lots of dust.  

At a VA examination in June 2009, the Veteran explained that 
his allergy sinus symptoms consisted of congestion of the 
nose with an associated throat irritation and paranasal sinus 
pain and headaches, having its onset during a period of 
ACDUTRA in 2002.  This is consistent with all of the 
Veteran's prior statements regarding his allergic sinus 
condition claim, as well as the service treatment records 
noted above.  The Veteran also reported to the examiner that 
he had to stop taking the Allegra D which was initially 
prescribed for his symptoms because of problems associated 
with the hypertension, but that he has been put on other 
allergy medications since that time.  This is also consistent 
with the Veteran's medication records, which show the Veteran 
more recently used nasal sprays and other tablets for control 
of his sinus allergic condition, but not the Allegra D that 
was initially prescribed in 2002.  

The April 2009 examiner also noted that the Veteran received 
allergy testing in 2001, which is inconsistent with his 
statements regarding the onset of his allergic sinus 
condition in 2002; however, as already explained, other 
medical records which accompany the 2001 allergy testing 
report indicate that the 2001 allergy testing was provided as 
a response to chronic urticaria and other skin irritations, 
not because of a nasal congestion or sinus-type allergic 
rhinitis.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

In this regard, lay evidence is one type of evidence that 
must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Here, the Veteran has explained that his allergic sinus 
condition began during a period of ACDUTRA in 2002 and has 
remained chronic ever since.  The Veteran described his 
symptoms as primarily nasal congestion with sneezing and 
headaches.  Although the medical examiner in June 2009 did 
not offer an opinion as to the likely onset of the Veteran's 
allergic rhinitis, the examiner did note the consistencies 
between the Veteran's reported history, and the service 
treatment records.  Specifically, the examiner noted that the 
Veteran did not report allergies prior to his first period of 
ACDUTRA, underwent allergy testing in 2001, and was treated 
for an allergic reaction with Allegra D in August 2002.  
There is no contradictory medical evidence of record.  
Because the Veteran is competent to report that his current 
allergic rhinitis symptomatology began during a period of 
ACDUTRA, and because this is consistent with the objective 
evidence of record, and acknowledged by a competent medical 
professional, all doubt is resolved in the Veteran's favor, 
and the criteria for entitlement to service connection for an 
allergic sinus condition have been met.  

Bilateral Pes Planus

The Veteran maintains that he developed pes planus during 
basic training and AIT between March 1994 and July 1994.  
During this time, he began to feel pain in his feet and 
knees, and believes that the military-issued boots were 
causing his arches to fall.  He also reports that his pes 
planus has been painful ever since basic training and that it 
was further aggravated by the service-connected left ankle 
disability.  

The Veteran's feet were examined at VA examinations in April 
2004 and June 2009.  Both examiners commented that the 
Veteran's pes planus was congential, and therefore 
essentially opined that it was not incurred in, or aggravated 
by service.  These opinions lack probative value, however, 
because they are contrary to the other evidence of record, 
which does not show pre-existing pes planus upon entry into 
service in March 1994.  The service treatment records, which 
include an October 1993 pre-induction screening and 
examination report, do not show any deformities of the feet, 
including, but not limited to pes planus.  Moreover, the 
Veteran has always maintained that his arches fell during 
basic training.  The Veteran is competent to state that he 
has had pain in his feet since basic training, and this is 
consistent with the lack of clear and unmistakable evidence 
to show that the Veteran's bilateral pes planus pre-existed 
his initial period of ACDUTRA that began in March 1994.  As 
such, the April 2004 and June 2009 opinions carry little 
probative value, particularly because there is no rationale 
provided to support the examiners' opinions that the 
Veteran's pes planus is congenital, which is critical given 
that no pes planus was shown prior to the initial period of 
ACDUTRA that commenced in March 1994.  

Similarly, the June 2009 examiner opined that the Veteran's 
pes planus was not aggravated by service because it was 
congential.  Regardless of whether the Veteran's bilateral 
pes planus is congenital, or whether it had its onset during 
service, the examiner was asked to determine whether the 
Veteran's bilateral pes planus was aggravated (made worse - 
permanently increased in severity) as a result of the 
service-connected left ankle disability.  The answer to this 
question does not depend on the congenital nature of pes 
planus.  The provisions of 38 C.F.R. § 3.303(c) exclude 
congenital defects from consideration for service connection; 
however, if such a condition is aggravated by a service-
connected disability, such aggravation is not excluded from 
consideration of service connection.

When a disease is of a congenital nature, VA adjudicators are 
justified in finding that such disease preexisted service, 
but that in cases where the disease is first manifest in 
service, guidance from medical authorities may be necessary 
regarding the actual time of inception.  Typically in these 
cases, entitlement to service connection should turn on the 
question of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

Regardless of the inadequacy of the June 2009 medical 
opinion, there is other medical evidence in the claims file 
that weighs in favor of the Veteran's claim.  At an April 
2005 VA examination, the Veteran reported that his arches 
"fell" during basic training, and he began to experience 
pain in his feet at that time.  The examiner noted the 
Veteran's service-connected left ankle injury and the 
bilateral pes planus, and acknowledged that the Veteran 
started reporting foot problems during service.  The examiner 
opined that it was as likely as not that the Veteran's time 
in service contributed to his pes planus deformity.  

In addition, there is a July 2005 memorandum from one of the 
Veterans private doctors noting that the Veteran had been one 
of his patients for more than ten years.  The doctor recalled 
that the Veteran presented with foot and arch pain during 
times when he had to wear his military boots and participate 
in long marches and carry heavy equipment, etc. the private 
doctor opined that the Veteran developed worsening orthopedic 
problems as a result of wear and tear caused by the boots 
during ACDUTRA.  The doctor specifically added that the 
Veteran's foot problems were not caused by, or aggravated by 
his civilian job at the postal service because he was not a 
letter carrier; but, rather, worked indoors as a mail sorter.

In sum, there is evidence weighing for, and against, the 
Veteran's claim of service connection for bilateral pes 
planus.  Weighing against the claim are the VA opinions of 
April 2004 and June 2009, wherein the examiners make blanket 
assumptions that the Veteran's bilateral pes planus is 
congenital.  As noted above, however, these opinions are of 
little probative value because they are inconsistent with the 
other evidence of record indicating that no pes planus pre-
existed service.  

Weighing in favor of the claim is the VA opinion of April 
2005, as well as the Veteran's competent self-reported 
history of the onset of pain and flat arches beginning during 
basic training.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

Here, the weight of the evidence favors the Veteran's claim, 
and in resolving all doubt in the Veteran's favor, it is at 
least as likely as not that the Veteran's bilateral pes 
planus had its onset during a period of ACDUTRA.  As such, 
the requirements for entitlement to service connection are 
met.  

Hypertension

The Veteran asserts that his hypertension had its onset 
during a period of ACDUTRA.  The service treatment records 
show that the Veteran had elevated blood pressure readings 
during a period of ACDUTRA on June 13, 1996 while receiving 
treatment for a left ankle sprain.  At that time, his 
readings were 164/110, 190/80, and 164/80.  Although he was 
receiving treatment specifically for his left ankle sprain, 
the examiner specifically included a finding of possible 
hypertension in the overall assessment.  The next day, the 
blood pressure reading was 132/84.

The Veteran's blood pressure was listed as 138/90 on a 
service treatment record from June1999, and elevated readings 
were noted in VA treatment records in 2000 and the Veteran 
was prescribed hypertensive medications for control.  
Additional high blood pressure readings were shown in 2001.  
Essential hypertension was diagnosed at a VA examination in 
April 2004.  

There is no indication that the Veteran's hypertension pre-
dated his initial period of ACDUTRA from March 1994 to July 
1994, or that the Veteran had high blood pressure readings or 
a diagnosis of hypertension during the initial period of 
ACDUTRA that commenced in March 1994, or at any period prior 
to June 13, 1996.  For example, the Veteran's blood pressure 
noted on a March 1994 service treatment record was 120/80.  
Moreover, the Veteran's pre-induction screening from October 
1993 was negative for any findings of high blood pressure.  

The Veteran's private doctor opined, in a July 2005 
memorandum, that the Veteran's hypertension was present at 
the time of the 1996 ankle injury, and that he should have 
been diagnosed at that time, but according to the Veteran, 
there was no other follow up done at that time.  

At a VA examination in June 2009, the examiner noted that the 
Veteran was clearly hypertensive at 190/80 in the recumbent 
position on June 13, 1996 while at Fort Sill [during a period 
of ACDUTRA], and the blood pressure was elected not to be 
treated at that time, although treatment did eventually 
begin, and has continued since.  The examiner therefore 
opined that it was at least as likely as not that the 
Veteran's hypertension had its onset during ACDUTRA.  The 
examiner explained that the Veteran continued to be 
hypertensive even with treatment.  

There is no competent opinion to the contrary, and there is 
no evidence suggesting that the Veteran's hypertension had 
its onset prior to any of the Veteran's periods of ACDUTRA.  
As such, it must follow that it is at least as likely as not 
that the Veteran's hypertension began during a period of 
ACDUTRA that began in 1996, and service connection for 
hypertension is warranted.  


ORDER

Service connection for an allergic sinus condition is 
granted.  

Service connection for bilateral pes planus is granted.  

Service connection for hypertension is granted.  

REMAND

Te Veteran maintains that service connection is warranted for 
PFB because he was put on profile for his PFB during periods 
of ACDUTRA, and, he claims that his PFB was caused by being 
forced to shave for years because of military service.  

The evidence of record clearly shows that the Veteran has 
PFB, and was put on a profile for such in 2002.  
Additionally, there is an August 2002 memorandum from one of 
the Veteran's private doctors, who notes that the Veteran's 
PFB condition was the result of constantly shaving and not 
allowing his beard to grow to prevent more damage in the 
future.  The doctor noted the Veteran's military service from 
1994 to 2002, but did not necessary opine that the PFB was 
incurred during a period of ACDUTRA.  

Although the record does show that the Veteran was placed on 
a shaving profile due to his PFB in 2002, it remains unclear 
as to when his PFB initially began, and, if the PFB did not 
have its onset during a period of ACDUTRA, then whether it 
was permanently aggravated therein.  To warrant service 
connection for PFB, the evidence must show that the Veteran 
developed the onset of chronic PFB during a period of 
ACDUTRA; or, that any pre-existing PFB was permanently 
aggravated during a period of ACDUTRA.  Importantly, 
"permanently aggravated" does not necessarily include acute 
periods of flare-ups that may occur during a period of 
ACDUTRA.  

Unfortunately, the record is still unclear as to whether the 
Veteran's chronic PFB began during a period of ACDUTRA; or, 
if it pre-existed any period of ACDUTRA whether it was 
permanently aggravated therein.  Thus, a VA examination is 
necessary to determine the likely onset of the Veteran's PFB.  

Records from 2002 indicate that the Veteran had a diagnosis 
of chronic PFB at that time.  There is an April 2002 service 
treatment record showing that the Veteran reported a 15-year 
history of acne with dark spots and complained of trouble 
with shaving.  This tends to show that the Veteran's PFB may 
have pre-existed service, although this was not noted on the 
Veteran's entrance examination.  These issues should be 
addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA dermatology examination to 
determine the current nature and likely 
etiology of his pseudofolliculitis barbae 
(PFB).  The claims folder must be made 
available to and reviewed by the 
examiner.  The examiner in this regard 
should elicit from the Veteran and record 
a full clinical history referable to the 
claimed PFB, and in particular, when the 
PFB had its initial onset, and whether 
this occurred during a period of ACDUTRA 
or INACDUTRA.  The examiner should first 
identify if the PFB preexisted any period 
of service, including the initial period 
of basic training that began in 1994.  In 
so doing, the examiner should consider 
the pre-induction examinations in October 
1993.  If it is determined that the 
Veteran's PFB did not likely pre-exist 
the Veteran's initial period of basic 
training in 1994, then the examiner 
should opine whether the Veteran's PFB at 
least as likely as not had its onset 
during one of the other periods of 
ACDUTRA, and if not, whether it is more 
likely that the PFB began during some 
other time.  If the examiner determines 
that the PFB did not likely have its 
onset during a period of ACDUTRA, then 
the examiner should opine as to the 
likelihood that the Veteran's pre-
existing PFB was permanently aggravated 
during a period of ACDUTRA, keeping in 
mind that temporary or intermittent 
flare-ups of a pre-existing condition 
during ACDUTRA are not sufficient to be 
considered aggravation unless the 
underlying condition, (as constrasted to 
the symptoms) has worsened.  In 
particular, the examiner should consider 
the service treatment records, and be 
provided with a copy of this remand in 
conjunction with the examination.  A 
complete rationale for all opinions is 
requested.  

2.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


